DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 6/7/22 are acknowledged. Claims 16 and 22 have been amended. Claims 2, 12-15, 17, 20, and 21 have been canceled. Claims 1, 3-11, 16, 18, 19 and 22 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 20 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 8, page 3 of the previous Office action. 
The rejection of claim 20 is rejected under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 12, page 4 of the previous Office action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hickmann et al. (US Patent Application Publication 2010/0111853 A1, published May 6, 2010). Hickmann et al. teach a method of concentrating a protein solution comprising a monoclonal IL-12 antibody using the Millipore cellulose ultrafiltration type membrane cassette with a 30 kD molecular weight cutoff (See paragraphs 0054, 0112 and 0205). Hickmann et al. teach that the Ultipor DV50 filtrate was concentrated to 30 g/L protein and continuous diafiltration was performed with two volumes of 5 mM methionine, 2% mannitol, 0.5% sucrose, pH 5.9 buffer (See paragraph 0206). However, Hickmann et al. do not teach ultrafiltering a protein solution comprising sucrose at a concentration between 50 mM and 300 mM before the step of ultrafiltering. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-11, 16, 18, 19 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646